In a proceeding pursuant to article 78 of the former Civil Practice Act, to review and annul a determination of the Zoning Board of Appeals of the City of Yonkers, made June 18, 1963 after a hearing, granting to the interveners a variance so as to permit the erection of an apartment house containing 74 apartments, the board and the intervenors appeal from a judgment of the Supreme Court, Westchester County, entered December 13, 1963, which annulled said determination and variance. (See 41 Misc 2d 1051.) Judgment affirmed, without costs. Unlike Matter of Satin v. Board of Stds. & Appeals (28 Misc 2d 931, affd. 15 A D 2d 531, mot. for lv. to app. den. 11 N Y 2d 643), in which adequate proof was submitted and appropriate findings made, here there was a complete failure to comply with the local zoning ordinance which requires the board’s “ specific finding or findings, supported by evidence produced at a public hearing ” as a condition precedent to the grant of a variance, whether the variance be a use variance or an area variance. Ughetta, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.